United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 4, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-60852
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

OTTO MELVIN RAMIREZ, also known as Otto Malvin Ramirez, also
known as Sammy Ortiz,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:03-CR-97-ALL
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Otto Melvin Ramirez appeals a judgment revoking the term of

supervised release imposed following his conviction for illegal

reentry of an alien after conviction of a felony.

     The Government has filed a motion to dismiss the appeal for

lack of jurisdiction.   The Government argues that this court

lacks jurisdiction because Ramirez failed to file a timely notice

of appeal as required by FED. R. APP. P. 4(b).   Both parties have

miscalculated the relevant dates in their arguments before this

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60852
                                  -2-

court.   Ramirez’ motion for an extension of time to appeal the

district court’s judgment was filed within the ten-day appeal

period set forth in FED. R. APP. P. 4(b), which is calculated from

the entry date of the judgment and excludes intervening weekends

and the Labor Day Holiday.    FED. R. APP. P. 4(b)(1)(A)(ii); FED.

R. APP. P. 26(a).   Additionally, Ramirez’ notice of appeal was

filed within the 30-day period permitted by FED. R. APP. P.

4(b)(4).

     A finding of excusable neglect or good cause is implicit in

the district court’s order granting Ramirez’ motion.     Considering

the circumstances, the district court did not abuse its

discretion when it implicitly determined that excusable neglect

or good cause existed in this case.    See Pioneer Inv. Services

Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 395

(1993); United States v. Clark, 193 F.3d 845, 846 (5th Cir.

1999).   The Government’s motion is therefore DENIED.

     Ramirez argues that the judgment revoking his term of

supervised release should be reversed because the district court

that revoked his supervised release did not have jurisdiction

over his supervised release.    The term of supervised release was

imposed following a conviction entered in the federal district

court for the Middle District of Tennessee.    Ramirez was

subsequently arrested in the Southern District of Mississippi.

Pursuant to 18 U.S.C. § 3605, the Middle District of Tennessee

transferred jurisdiction of Ramirez to the Southern District of
                           No. 03-60852
                                -3-

Mississippi.   Ramirez argues that since he was under arrest and

then incarcerated in the Southern District of Mississippi he was

not on supervised release and therefore 18 U.S.C. § 3605, which

provides for the transfer of jurisdiction over a probationer or

person on supervised release, was inapplicable to him.   Ramirez

was on supervised release when he reentered the United States.

His subsequent arrest did nothing to change his status as a

person on supervised release.   Therefore, the Southern District

of Mississippi had jurisdiction over Ramirez’ supervised release.

     MOTION DENIED; JUDGMENT AFFIRMED.